s^rro.nn R' ".s , ^                                                      FILED,
                                                      N                                     INJHE COUftI Of fyfis p r .
                                                                                             AF SAN ANTuNiO. It x,:.'.
          4.
                    i\:   iwKono ftfrf>o    *4
                                                                       si                     ZOISNOV2U AH 10:30
                                                      CM
y          Ss                                         4                                               £. HOTTLS.r! rfrf
                                            s
                                            <J
c!        '<
                                                       y
                                             \)
                                             NJ       "fs
                                                       \.
                                            \1
                                                              ">r           '5 S
                                                                            Oss       IM
                                            i         sLs                   >: ^
          4                                            u::x
                                                      Vj
                                             \
                                                  \
                                                      ,t
          Vf
                                                      4s
                                                       5f         V
                                                                            \
                                                                            I I
                                                       V
                                                                  Ts
                                                       V
                                                              K                 \j
     Vf
                i
 V                                                                           ^        t
                                                       V      ^                 ^    , vr
V